Case 2:18-cv-00100-JRG-RSP Document 140 Filed 10/10/19 Page 1 of 3 PageID #: 2332



                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

     ULTRAVISION TECHNOLOGIES, LLC                   )
                                                     )
             Plaintiff,                              )   Case No. 2:18-cv-00100-JRG-RSP
                                                     )   (LEAD CASE)
             v.                                      )
                                                     )
     GOVISION, LLC                                   )
                                                     )
         Defendant.                                  )
     ULTRAVSION TECHNOLOGIES, LLC,                   )
                                                     )
             Plaintiff,                              )   Case No. 2:18-cv-00108-JRG-RSP
                                                     )   (CONSOLIDATED CASE)
             v.                                      )
                                                     )
     PRISMAFLEX INTERNATIONAL                        )
     FRANCE, S.A. and SHENZHEN                       )
     PRISMATRONIC CHINA ELECTRONIC                   )
     TECHNOLOGY LTD. CO.                             )
                                                     )
             Defendants.                             )

    CONSENT MOTION OF DEFENDANT PRISMAFLEX INTERNATIONAL, S.A. TO
   EXTEND TIME TO REPLY IN SUPPORT OF ITS MOTION TO STRIKE PLAINTIFF
             ULTRAVISION TECHNOLOGIES, LLC’S SUR-REPLY

         Defendant Prismaflex International, S.A. (“Prismaflex Int’l”) respectfully submits this

  Consent Motion to Extend Time to Reply in Support of its Motion to Strike (Dkt. 128) Plaintiff

  Ultravision Technologies, LLC’s (“UV”) Sur-reply in Opposition to Prismaflex Int’l’s Second

  Renewed Motion to Transfer Venue and Dismiss (Dkt. 115).

         Pursuant to Local Rule CV-7(f), the current deadline for Prismaflex Int’l to submit its

  reply is October 11, 2019. Prismaflex Int’l requests the Court grant it a one week extension,

  until October 18, 2019, to file its reply in support of its pending motion to strike. Prismaflex

  Int’l has conferred with UV regarding this requested extension of time, and UV has consented to

  this modest, one-week extension. This consent motion is not being made for purposes of delay
Case 2:18-cv-00100-JRG-RSP Document 140 Filed 10/10/19 Page 2 of 3 PageID #: 2333



  and will not impact any scheduling deadlines in this litigation.

         Wherefore, Prismaflex Int’l respectfully requests that the Court grant its Consent Motion to

  Extend Time to Reply in Support of its Motion to Strike. A proposed order is being filed

  herewith.


  Dated: October 10, 2019                       Respectfully submitted,

                                                By: /s/ Jacob S. Wharton
                                                Jacob S. Wharton (N.C. Bar No. 37421)
                                                WOMBLE BOND DICKINSON (US) LLP
                                                One West Fourth Street
                                                Winston-Salem, NC 27101
                                                Telephone: 336-747-6609
                                                E-mail: Jacob.Wharton@wbd-us.com

                                                Joshua P. Davis
                                                TX State Bar No. 24059656
                                                WOMBLE BOND DICKINSON (US) LLP
                                                811 Main Street, Suite 3130
                                                Houston, TX 77002
                                                Telephone: 346-998-7810
                                                Email: Joshua.P.Davis@wbd-us.com

                                                Attorneys for Defendant Prismaflex Int’l S.A.




                                                   2
Case 2:18-cv-00100-JRG-RSP Document 140 Filed 10/10/19 Page 3 of 3 PageID #: 2334



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 10, 2019, the foregoing CONSENT MOTION OF
  DEFENDANT PRISMAFLEX INTERNATIONAL, S.A. TO EXTEND TIME TO REPLY
  IN SUPPORT OF ITS MOTION TO STRIKE PLAINTIFF ULTRAVISION
  TECHNOLOGIES, LLC’S SUR-REPLY was filed using the Court’s CM/ECF filing system,
  which will provide notice of the filing to all counsel of record as follows:

        Alfred R. Fabricant                       Samuel F. Baxter
        Peter Lambrianakos                        Jennifer L. Truelove
        Vincent J. Rubino, III                    SMITH, P.C.
        Joseph M. Mercadante                      104 E. Houston Street, Suite 300
        Alessandra C. Messing                     Marshall, Texas 75670
        BROWN RUDNICK LLP
        7 Times Square
        New York, NY 10036


                                    /s/ Jacob S. Wharton




                                              3
